Title: To John Adams from John Winthrop, 17 September 1776
From: Winthrop, John
To: Adams, John


     
      Dear Sir
      Cambridge Septr 17. 1776
     
     I have received your favor of —— but it is so old a date, that I am ashamed to put it down. I should have answerd it seasonably, and congratulated you on the glorious Declaration of Independence which has long been the object of my wishes, as well as yours. But by all the accounts I have had, I have been expecting you here from week to week. This Declaration you have at last obtained, tho I doubt not, with infinite struggles. I do not at all wonder you are weary, tho I am heartily Sorry for it. For the sake of your personal ease, for the happiness of your amiable Family and your Friends, and for the particular advantage of this State, I should be glad of your return; but when I consider the vast importance of the department you are now acting in, and the very critical situation of this great Continent, I cannot help wishing, that your patience might hold out a little longer.
     By the Papers, I find that Dr. Franklin, Judge Adams and Mr. Rutledge are appointed a Committee to confer with the two Hs. Would it not be better, to have this conference (if it must be called so) carried on in writing, than by a personal interview? Litera Scripta manet. I am in no pain for the independence of America, while in the hands of men whose sagacity and firmness are beyond all question, but I apprehend, the conference treaty, in whatever way it be managed, must be fruitless. I cannot suppose those Commissioners have power to treat with America as an independent State; and, till that affair is settled, which I trust the Congress will never give up, it should seem to little purpose, to treat of other matters. This grand affair must be decided by war, not by treaty. Our inveterate enemies will never give it up, till they find themselves compelled to it. I hope we shall be able to prosecute this war effectually and successfully. Our principal defect at present is in the article of cannon; which are here very scarce, and in such demand for privateers, that they have risen to an enormous price. Our privateers have met with great success; but our Bay is infested with 3 or 4 frigates, which have retaken some valuable Prizes, and interrupt our coasting trade. If the Continental ships built in New England could be furnished with cannon, and ordered upon this service, I should hope they would clear the coast of these cruisers, and perhaps take some of them. The General Court last week made application to Congress for such orders; and if they obtain them will supply cannon for one of those ships at Newbury, tho at the expence of stripping our Forts.
     Yesterday a Resolve passed for erecting a public Foundery, which I hope before another year will supply us with all the cannon we shall want. The Court has ordered near a fifth of our Militia for New York. I hope they will soon arrive there, and that General Washington will be able to prevent the enemy from gaining footing on the Main.
     The Superior Court are now on their western circuit. General Warren, you doubtless know, has declined a seat on that bench. The place is not yet filled up; but I suppose Mr Sergeant of Haverhill will be the man.
     
      When you return, no man will embrace you with greater pleasure than, Dear Sir, Your affectionate Friend and humble Servt
     
    